February 12, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                ROBERTO LUIS FRUTO GUEVARA, Appellant

NO. 14-14-00888-CV                          V.

                CONSUELA LEONA TSINNIJINNIE, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 10, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Roberto Luis Fruto Guevara.


      We further order this decision certified below for observance.